DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 19-32 in the reply filed on August 25, 2022 is acknowledged.
	Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 25, 2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP18152153.5, filed on July 9, 2020.

Information Disclosure Statement
The Examiner notes that Randell (US 5,686,870) was not properly disclosed in the Information Disclosure Statement. Examiner believes the correct reference may be Randell (US 5,868,670). Please disclose the correct reference.

Claim Objections
Claim 30 is objected to because of the following informalities:
Regarding claim 30, the word “multisensory” should be “multisensor”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21, 25-27, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “an evaluation unit or an interface to the evaluation unit” in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is possible to use the phrase “an evaluation unit or an interface to an evaluation unit”. 
Claim 25 recites the limitation “the three measurement arrangements” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is possible to use the phrase “the at least three measurement arrangements”. 
Claim 26 recites the limitation “the three measurement arrangements” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is possible to use the phrase “the at least three measurement arrangements”. 
Claim 30 recites the limitation “the three measurement arrangements” in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is possible to use the phrase “the at least three measurement arrangements”.
Dependent claims 21 and 27 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-27, 29, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Martínez-Máñez (“A multisensor in thick-film technology for water quality control”) in view of Stelzle (US 2015/0204763) and Potyrailo (US 2015/0185173).
	Regarding claim 19, Martínez-Máñez discloses a multisensor (abstract), the multisensor comprising: at least three measurement arrangements (abstract and Figs. 1 and 9) configured to measure at least three parameters (abstract).
	Regarding the phrase “for a bioreactor for use in cell culture or in microbiology” as stated in the claimed preamble, a preamble merely indicates the intended use of the apparatus and does not add structural limitations to the claims. MPEP § 2111.02(II). Because the apparatus taught by Martínez-Máñez teaches all the structural limitations claimed, it would be capable of being used “for a bioreactor for use in cell culture or in microbiology”. Applicant is also reminded that the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
Martínez-Máñez already directly discloses comprising an electrically conductive plastic (pg. 592 “polymeric thick-film silver-containing ESL1109-S paste … C50672R1, GEM Ag/AgCl paste … membrane”). However, since it is used for the reference electrode, it would have been obvious to one skilled in the art before the effective filing date to modify the two electrodes from the first measurement arrangement to have an electrically conductive plastic in order to easily manufacture the sensor electrode using commercially available serigraphic pastes (Martínez-Máñez, pg. 590). 
	If it is deemed that Martínez-Máñez does not disclose an electrically conductive plastic, Stelzle discloses such a plastic (paragraphs [0069]-[0072]).
	In the analogous art of using polymer electrodes for impedance measurements, it would have been obvious to one skilled in the art before the effective filing date to modify the electrodes of Martínez-Máñez with the electrically conductive plastic electrodes of Stelzle as polymer electrodes can be integrated more easily than metal electrodes in the sample chip (Stelzle, paragraphs [0069]-[0070]).
	Martínez-Máñez does not disclose that a first of the three measurement arrangements is adapted to carry out an impedance measurement or a capacitive measurement, and the first measurement arrangement includes at least two electrodes.
	Potyrailo discloses that a first measurement arrangement is adapted to carry out an impedance measurement (paragraph [0003]) and the first measurement arrangement includes at least two electrodes (paragraph [0009]).
In the analogous art of bioreactor sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the multisensor of modified Martínez-Máñez with the evaluation unit and ability to measure a biomass as in Potyrailo in order to detect a concentration of viable and nonviable cell densities in a bioreactor, superseding an offline cell count.
	Regarding the phrase “a first of the three measurement arrangements”, Martínez-Máñez already discloses at least three measurement arrangements.
	Regarding the phrase “or a capacitive measurement”, this limitation is in the alternative to the impedance measurement that Potyrailo already discloses.
Regarding the phrase “for a bioreactor for use in cell culture or in microbiology”, Potyrailo discloses using a sensor element in a bioreactor (paragraph [0050]).
In the analogous art of in-line bioreactor sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the multisensor of modified Martínez-Máñez by placing the invention in a bioreactor as described by Potyrailo in order to benefit biopharmaceutical process operations by using in-line sensors without the need for offline periodic sampling of the bioreactor (Potyrailo, paragraph [0050]).
	Regarding claim 20, Martínez-Máñez does not disclose an evaluation unit or an interface to the evaluation unit, wherein the evaluation unit is configured to measure impedance via the first measurement arrangement to derive data concerning a biomass situated in the bioreactor.
	Potyrailo discloses an evaluation unit (paragraph [0057] “control system”), wherein the evaluation unit is configured to measure impedance (paragraph [0003]) via the first measurement arrangement to derive data concerning a biomass (paragraph [0003] “viable and nonviable cells”) situated in the bioreactor (paragraph [0069]).
	In the analogous art of bioreactor sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the multisensor of modified Martínez-Máñez with the evaluation unit and ability to measure a biomass as in Potyrailo in order to detect a concentration of viable and nonviable cell densities in a bioreactor, superseding an offline cell count.
Regarding the phrase “or an interface to the evaluation unit”, the interface to the evaluation unit is claimed in the alternative to an evaluation unit which Potyrailo discloses.
	Regarding claim 21, Martínez-Máñez does not disclose wherein the data concerning the biomass situated in the bioreactor includes cell number, cell size, or cell viability.
	Potyrailo discloses wherein the data concerning the biomass (paragraph [0003] “viable and nonviable cells”) situated in the bioreactor (paragraph [0069]) includes cell number, cell size, or cell viability (paragraph [0003] “viable and nonviable cells”).
In the analogous art of bioreactor sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the multisensor of modified Martínez-Máñez with the evaluation unit and ability to measure a biomass as in Potyrailo in order to detect a concentration of viable and nonviable cell densities in a bioreactor, eliminating the need for an offline cell count.
	Regarding claim 22, Martínez-Máñez discloses wherein a second measurement arrangement (pg. 591 “conductivity”) of the three measurement arrangements (abstract and Figs. 1 and 9) is configured to carry out a capacitive measurement (pg. 591 “For the conductivity measurement a capacitive system has been implemented”).
	Regarding claim 23, Martínez-Máñez discloses wherein the second measurement arrangement includes at least two electrodes (pg. 591 “between two electrodes”).
Regarding “comprising an electrically conductive plastic”, Martínez-Máñez already directly discloses comprising an electrically conductive plastic (pg. 592 “polymeric thick-film silver-containing ESL1109-S paste … C50672R1, GEM Ag/AgCl paste … membrane”). However, since it is used for the reference electrode, it would have been obvious to one skilled in the art before the effective filing date to modify the two electrodes from the first measurement arrangement to have an electrically conductive plastic in order to easily manufacture the sensor electrode using commercially available serigraphic pastes (Martínez-Máñez, pg. 590). 
	If it is deemed that Martínez-Máñez does not disclose an electrically conductive plastic, Stelzle discloses such a plastic (paragraphs [0069]-[0072]).
	In the analogous art of using polymer electrodes for impedance measurements, it would have been obvious to one skilled in the art before the effective filing date to modify the electrodes of Martínez-Máñez with the electrically conductive plastic electrodes of Stelzle as polymer electrodes can be integrated more easily than metal electrodes in the sample chip (Stelzle, paragraphs [0069]-[0070]).
Regarding claim 24, Martínez-Máñez discloses wherein a third measurement arrangement of the three measurement arrangements (abstract and Figs. 1 and 9) is configured to carry out a temperature measurement (pg. 593 “a semiconductor temperature sensor”).
Regarding claim 25, Martínez-Máñez discloses wherein the first measurement arrangement, a second measurement arrangement, or a third measurement arrangement of the three measurement arrangements (abstract and Figs. 1 and 9) comprises two or more insulation sections (Fig. 1a, white space is not conductive) entirely or partially comprising electrically nonconductive or insulating plastic (Fig. 9 “protector resin” and Fig. 1 “protective” and pg. 593 “covered with a transparent resin, except the area of the electrodes that must be in contact with water”).
Regarding claim 26, Martínez-Máñez discloses the first measurement arrangement, a second measurement arrangement, or a third measurement arrangement of the three measurement arrangements (abstract and Figs. 1 and 9).
Martínez-Máñez does not disclose the limitation “are entirely or partially produced by molding”; however this limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113. Even if the limitation were considered, Stelzle would disclose a measurement arrangement entirely or partially produced by molding (Fig. 9 and paragraphs [0131], [0154], and [0203]). In the analogous art of using polymer electrodes for impedance measurements, it would have been obvious to one skilled in the art before the effective filing date to modify the electrodes of modified Martínez-Máñez with the electrically conductive plastic electrodes of Stelzle as polymer electrodes can be integrated more easily than metal electrodes in the sample chip (Stelzle, paragraphs [0069]-[0070]).
Regarding claim 27, Martínez-Máñez discloses the first measurement arrangement, the second measurement arrangement (pg. 591 “conductivity”), or the third measurement arrangement of the three measurement arrangements comprises at least one electrode (pg. 591 “between two electrodes”); the first measurement arrangement, the second measurement arrangement, or the third measurement arrangement of the three measurement arrangements (abstract and Figs. 1 and 9) comprises at least one insulation section (Fig. 1a, white space is not conductive); or the first measurement arrangement, the second measurement arrangement, or the third measurement arrangement of the three measurement arrangements (abstract and Figs. 1 and 9) comprises at least one electrode (pg. 591 “between two electrodes”) and at least one insulation section (Fig. 1a, white space is not conductive).
Martínez-Máñez does not disclose the limitations “produced by molding”, stated three times in the claim; however, this limitation is a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” MPEP § 2113. Even if the limitation were considered, Stelzle would disclose a measurement arrangement comprising at least one electrode produced by molding (Fig. 9 and paragraphs [0069]-[0070], [0131], [0154], and [0203]). In the analogous art of using polymer electrodes for impedance measurements, it would have been obvious to one skilled in the art before the effective filing date to modify the electrodes of modified Martínez-Máñez with the electrically conductive plastic electrodes of Stelzle as polymer electrodes can be integrated more easily than metal electrodes in the sample chip (Stelzle, paragraphs [0069]-[0070]).
Regarding claim 29, Martínez-Máñez discloses wherein the multisensor (abstract) is configured as a one-piece multisensor (Fig. 9 and pg. 593 “in one face the conductivity, pH, ORP, dissolved oxygen and reference electrodes are located, whereas on the back the semiconductor sensors for temperature and turbidity are sited”).
Regarding claim 32, Martínez-Máñez discloses further comprising one or more further measurement arrangements for the measurement of parameters including pH (abstract and pg. 590-591 “pH measurement”) or dissolved oxygen (abstract and pg. 591 “Dissolved oxygen (DO) sensor”).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Martínez-Máñez (“A multisensor in thick-film technology for water quality control”) in view of Stelzle (US 2015/0204763) and Potyrailo (US 2015/0185173) as applied to claim 19, further in view of Srivastava (WO 2015/170344), as cited in the Information Disclosure Statement filed July 9, 2020.
Regarding claim 28, Martínez-Máñez discloses the multisensor (abstract).
In addition, the limitation “disposable multisensor” is an intended use of or manner of operating a claimed apparatus, and does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Martínez-Máñez would be fully capable of operating in this manner given the fact that the multisensor could be used and disposed.
	In addition, Srivastava discloses a biodegradable polymer that can form an electrode (pg. 9). 
	In the analogous art of biodegradable polymer electrodes, it would have been obvious to one skilled in the art before the effective filing date to modify the electrodes of modified Martínez-Máñez with the biodegradable polymers in Srivastava in order to make an environmentally friendly and greener electrode (Srivastava, pg. 9).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Martínez-Máñez (“A multisensor in thick-film technology for water quality control”) in view of Stelzle (US 2015/0204763) and Potyrailo (US 2015/0185173) as applied to claim 19, further in view of Kobayashi (JP H11153594) (machine translation).
Regarding claim 30, Martínez-Máñez discloses that the multisensor further comprises a measurement-electronics system (pg. 593 “Data acquisition unit”).
Martínez-Máñez does not disclose a sensor element of the first measurement arrangement, a second measurement arrangement, or a third measurement arrangement of the three measurement arrangements located in the bioreactor is configured as a disposable unit.
Regarding the limitations “located in the bioreactor”, “disposable”, and “reusable”, these limitations are an intended use of or manner of operating a claimed apparatus, and does not patentably distinguish it from the prior art. MPEP § 2114(II). The device of modified Martínez-Máñez would be fully capable of operating in this manner given the multisensor, sensor element, and the data acquisition unit.
In addition, Kobayashi discloses a sensor element (claim 1, “water quality measurement chips detachably connected”) of the first measurement arrangement, a second measurement arrangement, or a third measurement arrangement of the three measurement arrangements (Figs. 1-2, paragraphs [0019]-[0021]).
In the analogous art of water quality measurement devices, it would have been obvious to one skilled in the art before the effective filing date to modify the multisensor of modified Martínez-Máñez with the detachable sensor elements of Kobayashi in order to dispose of the sensor elements if needed without disposing of the entire instrumentation. Also, the detachable sensor elements of Kobayashi allow for different measurement chips to be alternatively and interchangeably connected to a sensor body (Kobayashi, abstract).
Regarding the phrase “located in the bioreactor”, Potyrailo discloses using a sensor element in a bioreactor (paragraph [0050]).
In the analogous art of in-line bioreactor sensors, it would have been obvious to one skilled in the art before the effective filing date to modify the multisensor of modified Martínez-Máñez by placing the invention in a bioreactor as described by Potyrailo in order to benefit biopharmaceutical process operations by using in-line sensors without the need for offline periodic sampling of the bioreactor (Potyrailo, paragraph [0050]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Martínez-Máñez (“A multisensor in thick-film technology for water quality control”) in view of Stelzle (US 2015/0204763) and Potyrailo (US 2015/0185173) as applied to claim 19, further in view of Arnold (US 2015/0132840).
Regarding claim 31, Martínez-Máñez discloses a connector head (pg. 593 “a PVC housing”).
If it is deemed that Martínez-Máñez does not disclose a connector head, Arnold discloses a connector head (paragraph [0103]).
In the analogous art of disposable bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify modified Martínez-Máñez with a connector head of Arnold in order to be able to separate the sensor from the bioreactor for reusability and to re-sterilize the sensor for further use in a different sterile environment.
Martínez-Máñez does not disclose a connector head adapted to be secured to a connection interface of the bioreactor.
Arnold discloses a connector head (paragraph [0103] “connectors”) adapted to be secured to a connection interface (abstract “head plate”) of the bioreactor (abstract).
In the analogous art of disposable bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify modified Martínez-Máñez with a connector head of Arnold in order to be able to separate the sensor from the bioreactor for reusability and to re-sterilize the sensor for further use in a different sterile environment.

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 2005/0026134) – This invention is a reactor chip that detects numerous environmental factors and functions as a bioreactor.
Bhola (US 2016/0215253) – This invention is a single bioreactor probe with multiple parameters measured based on multiple smart polymers, as cited in the Information Disclosure Statement from July 9, 2020. This invention also has a related patent: US 10,752,873.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        

/DONALD R SPAMER/Primary Examiner, Art Unit 1799